Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/15/2021 amendment.
Claim 12 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “said shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (emphasis added) (lines 14-16) renders the claim indefinite as the meets and bounds of the recitation are unclear.  Specifically, it is not clear if applicant is implying that movement of the facesheet is based upon a temperature of the working fluid as opposed to a temperature of the shape memory structure which comprises a material having temperature-sensitive shape memory properties.
Regarding claim 7, the recitation “thermal power provided by said at least one energy transport system or a thermal environment” (emphasis added) (lines 4-5) renders the claim indefinite.  Since claim 1 from which claim 7 depends recites “wherein said shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (claim 1, lines 14-16) it is unclear if movement of the facesheet is limited to a temperature of the working fluid, or is inclusive of the thermal environment.
Further regarding claim 7, the recitation “said energy transport system” (lines 4-5) lacks antecedent basis.  For examination purposes it is assumed that “said energy transport system” refers to the “thermal transport system” (claim 1, line 3).
Regarding claim 11, the recitation “said thermal energy transport system” (line 3) lacks antecedent basis.  For examination purposes it is assumed that “said thermal energy transport system” refers to the “thermal transport system” (claim 1, line 3).
Regarding claim 16, the recitation “said shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (emphasis added) (lines 12-14) renders the claim indefinite as the meets and bounds of the recitation are unclear.  Specifically, it is not clear if applicant is implying that movement of the facesheet is based upon a temperature of the working fluid as opposed to a temperature of the shape memory structure which comprises a material having temperature-sensitive shape memory properties.
Claims 2-6, 8-10, 13-15, and 17-20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-11, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wert (US 7,080,681), and further in view of Keller et al. (US 8,109,472).
Regarding claim 1, Wert discloses a thermal energy radiator system having variable heat rejection capabilities, the thermal energy radiator system (Figure 1) defining a thermal transport system adapted to collect heat from a thermal energy source (104) and transport collected heat to a thermal energy radiator (108) via a working fluid (Col. 2, lines 2-30), the thermal energy radiator comprising:
A facesheet (206) having a first surface (Annotated Figure 2) and a second surface (Annotated Figure 2) thereon, the facesheet having fluid passageways (Defined by internal spaces of 200 and 204) therein (Figure 2),
A shape memory structure (Structure of Figure 7 of an alternative configuration discussed on Col. 6, lines 3-10) coupled (i.e. fluidically and thermally) to the facesheet (Figures 4-7, and Col. 5, lines 39-59).  However, Wert does not teach or disclose a 
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the shape memory structure comprising a material having temperature-sensitive shape memory properties such that the shape memory structure and the facesheet move between a first position (i.e. a deployed position) when the shape memory structure is at a first temperature (Col. 7, lines 19-51: Deployed when heated) and a second position (i.e. a stowed position) when the shape memory structure is at a second temperature (Col. 7, lines 19-51: Stowed when not heated).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shape memory structure and the fluid passageways as disclosed by Wert from materials as taught by Keller et al. to minimize complexity of deploying a thermal energy radiator by configuring at least one facesheet to deploy based upon material properties as opposed to relying on complex machinery (e.g. motors, cables, etc.).
Wert further discloses the shape memory structure being in fluid communication with the fluid passageways of the facesheet (Figures 4-7, and Col. 5, lines 39-59), the shape memory structure having a first path (Figure 7 and Col. 6, lines 3-10: Defined by a flow path of vapor between 404a and 402b) for passing the working fluid into the fluid passageways of the facesheet (Col. 5, lines 39-59 and Col. 6, lines 3-10) and a second path (Figure 7 and Col. 6, lines 3-10: Defined by a flow path of liquid between 402a and 
Where the shape memory structure and the facesheet are movable between a first position (Figure 5) and a second position (Figure 6) such that the first surface and the second surface of the facesheet are either exposed to a thermal environment or obscured from the thermal environment (Figures 5 and 6).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the recitation “said shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (emphasis added) constitutes a functional limitation, there being no differentiating structure recited.  Since the facesheet as disclosed by Wert comprises a passageway accommodating a working fluid and since the shape memory structure and the facesheet as taught by the combination of Wert and Keller move between a first position at a first temperature and a second position at a second temperature (Col. 7, lines 19-51 of Keller: Movement between first and second positions based upon shape memory structure temperature), the shape memory structure and facesheet as taught by the combination of Wert and Keller is capable of “moving between a first position and a second position” in the same sence that the claimed shape memory structure and 
 
    PNG
    media_image1.png
    171
    297
    media_image1.png
    Greyscale

Regarding claim 3, Wert discloses a thermal energy radiator system as discussed above, where the shape memory structure comprises an inner tubular member (402b) positioned within an outer tubular member (404b), the first path being defined by an inner boundary of the inner tubular member (Figure 7 and Col. 6, lines 3-10), the second path being defined by an annulus between the inner tubular member and the outer tubular member (Figure 7 and Col. 6, lines 3-10).
Regarding claim 4, Wert discloses a thermal energy radiator system as discussed above.  While Wert discloses an insulating structure (204) positioned in relation to the inner tubular member (Figure 7 and Col. 3, lines 7-31), Wert discloses the claimed invention except for the insulating structure as positioned within the inner tubular member.  It would have been obvious to one of ordinary skill in the art to position the insulating structure as disclosed by Wert within the inner tubular member to reduce materials costs by configuring an insulating material with a smaller cross-section.  Selection from among a limited, identified number of solutions (in this case, having an KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Wert discloses a thermal energy radiator system as discussed above, the working fluid comprising a gaseous phase fluid upon entry into the fluid passageways of the facesheet (Figure 1, Figure 7, Col. 2, lines 21-30, and Col. 5, lines 39-59), and the working fluid comprising a liquid phase fluid upon exit from the fluid passageways of the facesheet (Figure 1, Figure 7, Col. 2, lines 21-30, and Col. 5, lines 39-59).
Regarding claim 7, Wert discloses a thermal energy radiator system as discussed above.  However, Wert does not teach or disclose a shape memory structure comprising a material having a temperature-sensitive shape memory.
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the shape memory structure comprising a material having temperature-sensitive shape memory properties such that the shape memory structure and the facesheet move between a first position (i.e. a deployed position) when the shape memory structure is at a first temperature (Col. 7, lines 19-51: Deployed when heated) and a second position (i.e. a stowed position) when the shape memory structure is at a second temperature (Col. 7, lines 19-51: Stowed when not heated), where movement of the facesheet between a first position (i.e. deployed position) and the second position (i.e. a stowed position) occurs without active control or the addition of any power other than thermal power provided by the at least one energy transport system or a thermal environment (Col. 7, lines 19-51).  As a result it would 
Regarding claim 8, Wert discloses a thermal energy radiator system as discussed above, where the first surface of the facesheet is obscured from the thermal environment when the shape memory structure and the facesheet structure are in the second position (Figure 6), and where the first surface of the facesheet is exposed to the thermal environment when the shape memory structure and the facesheet structure are in the first position (Figure 5).
Regarding claim 9, Wert discloses a thermal energy radiator system as discussed above.  While Wert discloses the thermal energy radiator as having a plurality of facesheets, Wert does not teach or disclose the thermal energy radiator as having a plurality of shape memory structures.
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: a plurality of facesheet (Figure 9) and a plurality of shape memory structures (Col. 7, lines 52-59 and Col. 7, lines 19-51: There are a plurality of separately deployable facesheets, each with one or more shape memory structures).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermal energy radiator system as disclosed by Wert with a plurality of facesheets and a plurality of shape memory structures as taught 
Wert further discloses that an effective view factor or an area of thermal energy heat rejection to a sink temperature is lower when the shape memory structure and the facesheets are in the second position than when the plurality of shape memory structures and the facesheets are in the first position (Figures 5 and 6: A view factor -i.e. an exposed heat transfer area- is greater in the first position compared to the second position).
Regarding claim 10, Wert discloses a thermal energy radiator system as discussed above.  However, Wert does not teach or disclose the thermal energy radiator is actively controlled by heating a shape memory material component of the shape memory structure.
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the thermal energy radiator is controlled by heating a shape memory material component of the shape memory structure (Col. 7, lines 19-51).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shape memory structure and the fluid passageways as disclosed by Wert from materials as taught by Keller et al. to minimize complexity of deploying a thermal energy radiator by configuring at least one facesheet to deploy based upon material properties as opposed to relying on complex machinery (e.g. motors).
Regarding claim 11, Wert discloses a thermal energy radiator system as discussed above.  While Wert discloses the thermal energy radiator comprising an array of thermal energy radiators arranged in a series arrangement (Figure 1), Wert does not teach or disclose each thermal energy radiator of the array of thermal energy radiators responds to a respective temperature local to a respective place in the array of thermal energy radiators..
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the deployable structures comprising an array of facesheets (Figure 8), where each facesheet of the array of facesheets responds to a respective temperature local to a respective place in the array of thermal energy radiators (Col. 7, lines 19-51).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shape memory structure and the fluid passageways as disclosed by Wert from materials as taught by Keller et al. to minimize complexity of deploying a thermal energy radiator by configuring at least one facesheet to deploy based upon material properties as opposed to relying on complex machinery (e.g. motors).
Regarding claim 14, Wert discloses a thermal energy radiator system as discussed above, where the thermal energy source comprises one or more heat sources in a spacecraft (Col. 5, lines 1-7), and where the thermal energy radiator being positioned exterior of the spacecraft (Col. 5, lines 1-7).
Regarding claim 15, Wert discloses a thermal energy radiator system as discussed above, where the shape memory structure is directly coupled to 

    PNG
    media_image2.png
    303
    305
    media_image2.png
    Greyscale

Regarding claim 16, Wert discloses a thermal energy radiator for use on a spacecraft, the thermal energy radiator comprising:
A facesheet (206) having a first surface (Annotated Figure 2) and a second surface (Annotated Figure 2) thereon, the facesheet having fluid passageways (Defined by internal spaces of 200 and 204) therein (Figure 2),
A shape memory structure (Structure of Figure 7 of an alternative configuration discussed on Col. 6, lines 3-10) directly coupled to the facesheet (Annotated Figure 4: The shape memory structure is a tube that is directly connected to the facesheet), the shape memory structure being in fluid communication with the fluid passageways of the facesheet (Figures 4-7, and Col. 5, lines 39-59), the shape memory structure having a first path (Figure 7 and Col. 6, lines 3-10: Defined by a flow path of vapor between 404a and 402b) for passing the working fluid into the fluid passageways of the facesheet (Col. 
Keller et al. teaches deployable structures (Element 850 in Figure 8; element 220 in Figures 9a-9b), comprising: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the shape memory structure comprising a material having temperature-sensitive shape memory properties such that the shape memory structure and the facesheet move between a first position (i.e. a deployed position) when the shape memory structure is at a first temperature (Col. 7, lines 19-51: Deployed when heated) and a second position (i.e. a stowed position) when the shape memory structure is at a second temperature (Col. 7, lines 19-51: Stowed when not heated).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the shape memory structure and the fluid passageways as disclosed by Wert from materials as taught by Keller et al. to minimize complexity of deploying a thermal energy radiator by configuring at least one facesheet to deploy based upon material properties as opposed to relying on complex machinery (e.g. motors, cables, etc.).
Wert further discloses the shape memory structure and the facesheet are movable between a first position (Figure 5) and a second position (Figure 6) such that the first surface and the second surface of the facesheet are either exposed to a thermal environment or obscured from the thermal environment (Figures 5 and 6).
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the recitation “said shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (emphasis added) constitutes a functional limitation, there being no differentiating structure recited.  Since the facesheet as disclosed by Wert comprises a passageway accommodating a working fluid and since the shape memory structure and the facesheet as taught by the combination of Wert and Keller move between a first position at a first temperature and a second position at a second temperature (Col. 7, lines 19-51 of Keller: Movement between first and second positions based upon shape memory structure temperature), the shape memory structure and facesheet as taught by the combination of Wert and Keller is capable of “moving between a first position and a second position” in the same sence that the claimed shape memory structure and facesheet is capable of “moving between a first position and a second position” (i.e. a temperature at which a working fluid causes a shape memory structure and facesheet to move is the same temperature at which the shape memory structure and facesheet are caused to move).
Regarding claim 18, Wert discloses a thermal energy radiator system as discussed above, where the shape memory structure comprises an inner tubular 
Regarding claim 19, Wert discloses a thermal energy radiator system as discussed above.  While Wert discloses an insulating structure (204) positioned in relation to the inner tubular member (Figure 7 and Col. 3, lines 7-31), Wert discloses the claimed invention except for the insulating structure as positioned within the inner tubular member.  It would have been obvious to one of ordinary skill in the art to position the insulating structure as disclosed by Wert within the inner tubular member to reduce materials costs by configuring an insulating material with a smaller cross-section.  Selection from among a limited, identified number of solutions (in this case, having an insulating structure on an inner surface or an outer surface of a tubular member) has been held to be obvious, see KSR v. Teleflex USPQ2d 1385, 1395-97 (2007).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wert (US 7,080,681) and Keller et al. (US 8,109,472), and further in view of Janes (US 3,768,754).
Regarding claim 2, Wert discloses a thermal energy radiator system as discussed above.  However, Wert does not teach or disclose that the first surface has a higher emissivity than the second surface.
Janes teaches a thermal energy radiator system, comprising: a facesheet (2) having a first surface (6) and a second surface (7) thereon, where the first surface being In re Leshin, 125 USPQ 416.
Regarding claim 17, Wert discloses a thermal energy radiator system as discussed above.  Wert discloses a thermal energy radiator system as discussed above.  However, Wert does not teach or disclose that the first surface has a higher emissivity than the second surface.
Janes teaches a thermal energy radiator system, comprising: a facesheet (2) having a first surface (6) and a second surface (7) thereon, where the first surface being an active surface and the second surface being an inactive surface (Col. 2, lines 28-32 and lines 43-53), the first surface having a higher emissivity value than the second surface (Col. 2, lines 28-32 and lines 43-53).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the facesheet as disclosed by Wert with surfaces having varying emissivity as taught by Janes to improve thermal energy radiator system operating efficiency by preventing thermal interference from adjacent facesheets (Janes: Col. 2, lines 43-52).  Further, it In re Leshin, 125 USPQ 416.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (US 7,080,681) Keller et al. (US 8,109,472), and Janes (US 3,768,754), and further in view of Jones et al. (US 5,794,890).
Regarding claim 13, Wert discloses a thermal energy radiator system as discussed above.  However, Wert does not teach or disclose that the first and second surfaces as coated, covered, or treated to have a desired emissivity.
Janes teaches a thermal energy radiator system, comprising: a facesheet (2) having a first surface (6) and a second surface (7) thereon, where the first and second surfaces as coated, covered, or treated to have a desired emissivity (Col. 2, lines 28-32 and lines 43-53), where the first surface being an active surface and the second surface being an inactive surface (Col. 2, lines 28-32 and lines 43-53), the first surface having a higher emissivity value than the second surface (Col. 2, lines 28-32 and lines 43-53).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the facesheet as disclosed by Wert with surfaces having varying emissivity as taught by Janes to improve thermal energy radiator system operating efficiency by preventing thermal interference from adjacent facesheets (Janes: Col. 2, lines 43-52).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Jones et al. teaches a thermal energy radiator system, comprising: a facesheet (12) having a first surface (12) and a second surface (22) thereon, where the first surface being an active surface and the second surface being an inactive surface (Col. 3, line 60 to Col. 4, line 19), where the active surface of the thermal energy radiator is obscured from the thermal environment and the inactive surface is exposed to the thermal environment when the shape memory structure and the facesheet are in a second position (Figure 1 and Col. 3, line 60 to Col. 4, line 19: The active surface is obscured from the thermal environment by a spacecraft and the inactive surface is exposed to the thermal environment when the facesheet is not deployed), where the active surface of the thermal energy radiator is exposed to the thermal environment and the inactive surface is obscured from the thermal environment when the shape memory structure and the facesheet are in a first position (Figure 1 and Col. 3, line 60 to Col. 4, line 19: The active surface is exposed to the thermal environment and the inactive surface is partially obscured from the thermal environment by a spacecraft when the facesheet is deployed).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the facesheet as disclosed by Wert with exposed and obscured surfaces as taught by Jones et al. to improve thermal energy radiator system operational lifetime by protecting heat radiating surfaces from damage when a facesheet is not deployed and by protecting shielding surfaces from damage when the facesheet is deployed.

Where an effective emissivity of thermal energy heat rejection to a sink temperature is lower when the shape memory structure and facesheet are in the second position (Figures 5 and 6: A view factor -i.e. an exposed heat transfer area- is lower in the second position compared to the first position when not deployed), and
Where the effective emissivity of thermal energy heat rejection to the sink temperature is higher when the shape memory structure and the facesheet are in the first position (Figures 5 and 6: A view factor -i.e. an exposed heat transfer area- is greater in the first position compared to the second position when deployed).

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Response to Arguments
Regarding the statements on page 9, lines 2-17:
Applicant’s statements regarding the rejection of record are noted.
Regarding the arguments on page 10, lines 1-6:
Applicant alleges that the cited art does not teach or disclose the claims as presently amended.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed below.
Regarding applicant’s amended drawings, the drawings were received on 3/15/2021.  These drawings are accepted.
Regarding the arguments on page 10, lines 7-17:
Applicant alleges that Wert does not teach or disclose amended claim 1. Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges that amended claim 1 overcomes the 35 USC 112 rejections of record.  Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 10, line 18 to page 11, line 6:
Applicant alleges that Wert and Keller do not teach or disclose claim 16 as amended. Applicant's arguments have been fully considered but they are not found to be persuasive.
As noted above, while applicant’s amendment overcomes the 35 USC 112 rejections of record, the amendment appears to introduce new indefiniteness.  Specifically, the meets and bounds of the recitation “said shape memory structure and when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature” (emphasis added) (lines 12-14) are unclear since applicant appears to be implying that movement of the facesheet is based upon a temperature of the working fluid as opposed to a temperature of the shape memory structure which comprises a material having temperature-sensitive shape memory properties.
However, it is asserted that Wert in view of Keller teaches claim 16 as amended.  Since the facesheet as disclosed by Wert comprises a passageway accommodating a working fluid and since the shape memory structure and the facesheet as taught by the combination of Wert and Keller move between a first position at a first temperature and a second position at a second temperature (Col. 7, lines 19-51 of Keller: Movement between first and second positions is based upon shape memory structure temperature), the shape memory structure and facesheet as taught by the combination of Wert and Keller is capable of “moving between a first position and a second position” in the same sense that the claimed shape memory structure and facesheet is capable of “moving between a first position and a second position” (i.e. a temperature at which a working fluid causes a shape memory structure and facesheet to move is the same temperature at which the shape memory structure and facesheet are caused to move).
Regarding the arguments on page 11, lines 7-14:
Applicant alleges that one having ordinary skill in the art would not modify Wert to include the shape memory material of Keller in that Wert is fundamentally a single-use apparatus with no mechanism to deploy or roll back to the packaged size.  Applicant's arguments have been fully considered but they are not found to be persuasive.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In instant case, Wert discloses a deployable device, including: a shape memory structure (Structure of Figure 7 of an alternative configuration discussed on Col. 6, lines 3-10) and a facesheet (206), where the shape memory structure and facesheet are movable between a first position (Figure 5) and a second position (Figure 6) such that the first surface and the second surface of the facesheet are either exposed to a thermal environment or obscured from the thermal environment (Figures 5 and 6).  However, Wert does not teach or disclose a shape memory structure comprising a material having temperature-sensitive shape memory properties.  Keller remedies Wert in that Keller also teaches a deployable device, including: at least one facesheet (Figure 8) and a shape memory structure (Col. 7, lines 19-51), where the shape memory structure comprising a material having temperature-sensitive shape memory properties such that the shape memory structure and the facesheet move between a first position (Col. 7, lines 19-51: A deployed position) and a second position (Col. 7, lines 19-51: A stowed position).  Merely configuring a deployable device as disclose by Wert from materials -capable of undergoing more than one deployment and roll-back cycle- that are old and 
Further, applicant’s allegation is unsupported.  While Wert does indeed disclose work-hardening of bendable sections upon deployment (Col. 4, lines 1-4), there is no explicit disclosure found in Wert that specifies or otherwise limits a number of “deployment and roll-back cycle” as alleged, nor is there any explicit disclosure found in Wert that specifies that the bendable sections must undergo work-hardening.  The allegation does not appear to consider that bendable sections as disclosed by Wert formed from materials as taught by Keller would not suffer from work hardening.
Further, and response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reusable shape memory material capable of repeated deployment and roll-back cycles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims merely recite “the shape memory structure and said facesheet move between a first position when said working fluid is at a first temperature and a second position when said working fluid is at a second temperature”, which is inclusive of “one deployment”, “one roll-back”, “one deployment and roll-back cycle”, or “more than one deployment and roll-back cycle”, where the claims are not limited to repeated deployment and roll-back cycles as alleged.


Regarding the arguments on page 11, lines 15-18:
Applicant alleges that amended claims 1 and 16 are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763          
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763